Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 1 of 13




                       EXHIBIT B
     Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 2 of 13
                                                                                                        10/19/2020 12:13 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 47289887
                           2020-66768 / Court: 055                                                        By: Rhonda Momon
                                                                                                        10/19/2020 12:13 AM

                                 CAUSE NO.

JERRI MESTER                                                  IN THE DISTRICT COURT OF

        Plaintiff,

V.                                                            HARRIS COUNTY,TEXAS

TARGET CORPORATION
                                                                        JUDICIAL DISTRICT
        Defendant.

     PLAINTIFF'S ORIGINAL PETITION AND FIRST SET OF DISCOVERY TO
                             DEFENDANT

        Plaintiff JERRI MESTER complains of TARGET CORPORATION and, for cause, would

respectfully show that:

                                          Discovery Level

        1.     Plaintiff intends to conduct discovery under level 3.

                                      Jurisdiction & Venue

        2      This case arises under the common law of Texas. This Court has jurisdiction over

this controversy and venue is proper because all or a substantial portion of the events giving rise

to this claim occurred in Harris County, Texas.

                          Statement Regarding Monetary Relief Sought

        3.     Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiffs seek monetary relief of

over one hundred thousand dollars, but no more than $1,000,00.00, including damages of any kind,

penalties, costs, expenses, pre-judgment interest, and attorney's fees and judgment for all other

relief to which Plaintiffs are justly entitled. Plaintiff reserves her right to amend her statement of

damages, as the full scope of her damages are not, as of yet, known.
   Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 3 of 13




                                                 Parties

        4.      Plaintiff JERRI MESTER is a resident of the State of Texas.

        5.      Defendant TARGET CORPORATION (hereinafter "Target") is a foreign limited

liability corporation organized in accordance with the laws of the State of Minnesota and operating

a business for profit in the State of Texas, at 300 Meyerland Plaza Mall, Houston, Harris County,

Texas. Defendant Target may be served with process by serving its registered agent, C T

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. Plaintiff requests issuance

of citation to Defendant Target, at this time.

                                            Background

       6.       This lawsuit is necessary as a result of personal injuries sustained by Plaintiff on or

about August 3, 2019. At that time, JERRI MESTER ("Plaintiff') was an invitee at Defendant's

premises located at 300 Meyerland Plaza Mall, Houston, Harris County, Texas. Plaintiff entered

Defendants store to shop and, while walking on the premises ofDefendant's facility, Plaintiff, who

had no reason to bplieve her progress would be impeded, was struck by a large, colorful object,

which protruded from Defendant's shelf. This protruding object was camouflaged by the array of

colorful items on the same shelf, which inhibited Plaintiff from being able to notice that the

obstacle protruded from the shelf, creating the circumstance whereby it(the protruding object) and

Plaintiff were caused to collide, injuring Plaintiff.

        7.      At the time of the incident in question, Plaintiff was an invitee of Defendant.

Defendant knew or should have known of the unreasonably dangerous condition and neither

corrected nor warned Plaintiff of it. Plaintiff did not have any knowledge of the dangerous

condition and could not have reasonably been expected to discover it. Defendant either created the

condition and/or failed to correct the condition or to warn Plaintiff about the dangerous condition,




                                                   2
     Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 4 of 13




which constituted negligence, and such negligence was a proximate cause of the occurrence in

question and Plaintiff's resulting injuries.

         8.     Plaintiff would show that, based on the above-described facts, Defendant was

negligent. Defendant, as occupier and owner of the premises, with control over the premises, had

a duty to inform Plaintiff ofthe dangerous condition and make safe the defective condition existing

on Defendant's premises.

         9.     Defendant is liable to Plaintiff under the theory of premises liability and negligence

based on the following negligent conduct:

       (a).    Failure to maintain the premises, including the shelved, floor and walkways, in a
        reasonably safe condition;

       (b).     Failure to inspect the premises where the dangerous condition existed;

       (c).     Failure to correct the condition by taking reasonable measure to safeguard persons
                who entered the premises,

       (d).     Failure to inform Plaintiff ofthe dangerous condition existing on the premises; and

       (e).     Other acts deemed negligent.

         10.    Each of the foregoing negligent acts and/or omissions, whether taken singularly or

in any combination, was a proximate cause of Plaintiff's injuries and damages that are described

below.

         11.    Defendant was also negligent in that he failed to act as reasonably prudent premise

owner would act in the same or similar situation.
 •
                                               Damages

         1 2.   As a direct and proximate result of the above-described actions of Defendant,

Plaintiff will show that she has suffered actual damages within the jurisdictional limits of this

Court. Plaintiff has suffered physical pain and suffering and mental anguish in the past and will




                                                  3
  Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 5 of 13




suffer physical pain and suffering and mental anguish in the future. Plaintiff has suffered physical

impairment, loss of enjoyment of life, and disfigurement in the past and will continue to suffer

these damages in the future. Plaintiff has lost wages and suffered future loss of earning capacity.

Plaintiff has incurred medical and pharmaceutical expenses in the past and will incur medical and

pharmaceutical expenses in the future as a result of this wholly unnecessary incident.

                                             Jury Demand

        14.       Plaintiff hereby demands a trial by jury.

                                       Request for Disclosures

        15. Pursuant to Rule 194, Tex. R. Civ. P., Plaintiff requests that Defendant disclose, within

fifty days of this request, the information or materials described in Texas Rule of Civil Procedure

194.2(a)-(I).

                                           Other Discovery

       16.        Plaintiff's refers you to the attached Request for Admissions, Interrogatories and

Request for Production and notifies you that a response is required within 50 days of service of

these requests.

                                          Rule 193.7 Notice

        17.       Plaintiff's hereby gives actual notice to Defendant that any and all documents

produced may be used against Defendant at any pre-trial proceeding and/or at trial of this matter

without the necessity of authenticating the documents.

                                                Prayer

       For the reasons discussed herein, Plaintiff prays this court cite Defendant to appear and

answer herein and that Plaintiff have judgment taken against Defendant, and recover all damages

allowed by law, pre-judgment and post judgment interest as allowed by law, exemplary damages,




                                                   4
  Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 6 of 13




costs of court, and such other and further relief, both general and special, at law or in equity, to

which Plaintiff may show herselfjustly entitled including but not limited to:

          • Past and future medical damages;

          • Past and future physical pain and suffering and mental anguish;
          • Past and future impairment;
          • Past and future disfigurement;
          • Costs of Court; and
          • Whatever further relief the Court may deem justly appropriate

                                                             Respectfully submitted,

                                                             THE KEATING LAW FIRM

                                                             A/Landon S. Keating
                                                             Landon S. Keating
                                                             Texas State Bar No. 24086647
                                                             15825 SH 249, Ste. 35
                                                             Houston, Texas 77086
                                                            (832) 596-4030 Tel.
                                                            (832)213-1410 Fax
                                                             LKeating@KTNGLaw.com

                                                             ATTORNEY FOR PLAINTIFF




                                                 5
     Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 7 of 13 11/13/2020 10:58 AM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 48072566
                                                                                                       By: Iliana Perez
                                                                                         Filed: 11/13/2020 10:58 AM


                                  CAUSE NO. 2020-66768

                                                §         IN THE DISTRICT COURT OF
JERRI MESTER,                                   §
                                                §
            Plaintiff                           §
                                                §         HARRIS COUNTY, TEXAS
v.                                              §
                                                §
TARGET CORPORATION,                             §
                                                §
            Defendant                           §         55th JUDICIAL DISTRICT

                         DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Target Corporation, Defendant in the above entitled and

numbered cause, and in answer to the Plaintiff’s pleadings on file herein, would

respectfully show unto the Court as follows:

                                        A.
                                  GENERAL DENIAL

       1.     Defendant asserts a general denial as is authorized by Rule 92 of the Texas

Rules of Civil Procedure, and respectfully request that Plaintiff be required to prove the

charges and allegations against this Defendant by the evidence as is required by the laws

of the State of Texas.

                                         B.
                                   CREDIT / OFFSET

       2.     In the unlikely event that Defendant is found liable to Plaintiff, Defendant

affirmatively pleads that it is entitled to a dollar-for-dollar credit/offset for any and all

sums Plaintiff has received or may hereafter receive by way of any and all payments or

settlements of any claims, causes of action, or potential causes of action arising out of the
    Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 8 of 13




incident made the basis of this lawsuit. This written election is being made pursuant to

§33.012(b)(1) of the Texas Civil Practice & Remedies Code.

                                        C.
                              RIGHT TO SUPPLEMENT

       3.     Defendant respectfully reserves the right at this time to amend this Original

Answer to the Plaintiff’s allegations after said Defendant has had the opportunity to

investigate more closely these claims, as is the right and privilege of said Defendant

under the Rules of Civil Procedure and the laws of the State of Texas.

                                      D.
                             DISCOVERY DOCUMENTS

       4.     By way of further answer, Defendant hereby gives actual notice to the

Plaintiff, that any and all documents produced during discovery may be used against the

party Plaintiff, if any, at any pre-trial proceeding and/or trial of this matter without the

necessity of authenticating the document. This notice is given pursuant to Rule 193.7 of

the Texas Rules of Civil Procedure.

                                         E.
                                 PAID OR INCURRED

       5.     Defendant invokes §41.0105 of the Texas Civil Practice and Remedies

Code and request that, to the extent Plaintiff seeks recovery of medical or healthcare

expenses, the evidence to prove such loss be limited to the amount actually paid by or on

behalf of the Plaintiff, as opposed to the amount charged.
    Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 9 of 13




                                         F.
                                NET LOSS REDUCTION
       6.     Defendant also invokes §18.091 of the Texas Civil Practice and Remedies

Code and requests that, to the extent that Plaintiff seeks recovery for loss of earnings,

loss of earning capacity, loss of contributions of a pecuniary value, or a loss of

inheritance, that the evidence to prove such loss must be present in the form of a net

loss after reduction for income tax payments or unpaid tax liability. Defendant further

requests that the Court instruct the jury as to whether any recovery for compensatory

damages sought by Plaintiff is subject to federal income taxes.

                                     G.
                           CONTRIBUTORY NEGLIGENCE
       7.     Defendant affirmatively pleads that Plaintiff failed to keep a proper

lookout and therefore, Plaintiff was the sole cause of her accident and damages or

alternatively, Plaintiff contributed to the accident.

                                         H.
                                  OPEN AND OBVIOUS
       8.     Defendant affirmatively pleads that condition of which the Plaintiff

complains was open and obvious.

                                         I.
                                  PROXIMATE CAUSE
       9.     Defendant will further show that nothing Defendant did or failed to do was

a proximate cause of the Plaintiff’s injuries. Further, the Plaintiff’s alleged injuries pre-

existed the incident and were caused by some other source or condition. Alternatively,

the Plaintiff’s alleged complaints were caused by some subsequent source.
    Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 10 of 13




                                         J.
                                FAILURE TO MITIGATE
       10.    Defendant affirmatively pleads that Plaintiff failed to mitigate her

damages.

                                              K.
                                       JURY DEMAND

       11.    Defendant herein demands a trial by jury on all contested fact issues. On

this date, a jury fee has been paid.


       WHEREFORE, PREMISES CONSIDERED, the above-named Defendant, Target

Corporation, having fully answered herein, prays that Plaintiff take nothing by reason

of this suit, and that Defendant be discharged. Defendant prays further that all court

costs expended or incurred in this cause be assessed and taxed against Plaintiff, and

for all such other and further relief, both general and special, at law and in equity, to

which Defendant may show itself justly entitled.

                                          Respectfully submitted,

                                          GERMER, PLLC


                                          By:
                                                TROY A. WILLIAMS
                                                State Bar No. 00788678
                                                VALERIE LY
                                                State Bar No. 24053602
                                          2929 Allen Parkway, Suite 2900
                                          Houston, Texas 77019
                                          Telephone: (713) 650-1313
                                          Facsimile: (713) 739-7420
                                          E-Mail: twilliams@germer.com
                                          E-Mail: vly@germer.com
                                          ATTORNEYS FOR DEFENDANT,
                                          TARGET CORPORATION
   Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 11 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
13th day of November, 2020:

      lkeating@ktnglaw.com
      Landon S. Keating
      Keating Law Firm
      15825 S. H. 249, Suite 35
      Houston, Texas 77086
      Attorney for Plaintiff



                                                TROY A. WILLIAMS
     Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 12 of 13




                                   CAUSE NO. 2020-66768

                                                 §       IN THE DISTRICT COURT OF
JERRI MESTER,                                    §
                                                 §
             Plaintiff                           §
                                                 §       HARRIS COUNTY, TEXAS
v.                                               §
                                                 §
TARGET CORPORATION,                              §
                                                 §
            Defendant                            §       55th JUDICIAL DISTRICT


                     RULE 216 REQUEST FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

       In accordance with the provisions of Rule 216 of the Texas Rules of Civil

Procedure, Defendant, Target Corporation, requests that when this case proceeds to trial

it be placed on the Court’s jury trial docket.

                                           Respectfully submitted,

                                           GERMER, PLLC


                                           By:
                                                 TROY A. WILLIAMS
                                                 State Bar No. 00788678
                                                 VALERIE LY
                                                 State Bar No. 24053602
                                           America Tower
                                           2929 Allen Parkway, Suite 2900
                                           Houston, Texas 77019
                                           Telephone: (713) 650-1313
                                           Facsimile: (713) 739-7420
                                           E-Mail: twilliams@germer.com
                                           E-Mail: vly@germer.com

                                           ATTORNEYS FOR DEFENDANT,
                                           TARGET CORPORATION
   Case 4:20-cv-03905 Document 1-2 Filed on 11/17/20 in TXSD Page 13 of 13




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument
has been duly served on the following counsel through the Court’s e-service on this the
13th day of November, 2020:

      lkeating@ktnglaw.com
      Landon S. Keating
      Keating Law Firm
      15825 S. H. 249, Suite 35
      Houston, Texas 77086
      Attorney for Plaintiff



                                                TROY A. WILLIAMS
